           Case 1:19-cv-08910-VSB Document 75 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                           12/16/2020
JOSHUA DAVID MARDICE, JASMINE                             :
WASHINGTON, JUAN MIRANDA,                                 :
PRESTON NORMAN, CHRISTINA SANTI, :
SANDEEP SINGH and RICKEY TURNER, :                                19-CV-8910 (VSB)
on behalf of themselves and others similarly :
situated,                                                 :             ORDER
                                                          :
                                        Plaintiffs,       :
                                                          :
                      - against -                         :
                                                          :
                                                          :
EBONY MEDIA OPERATIONS, LLC, CVG :
GROUP, LLC, MICHAEL GIBSON, in his                        :
individual and professional capacities, and               :
ELIZABETH BURNETT, in her individual                      :
and professional capacities,                              :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Plaintiffs’ December 14, 2020 letter motion for the Court to lift the stay

of discovery in this action, (Doc. 73), and the parties’ December 15, 2020 joint status update

letter, (Doc. 74). Defendants are hereby directed to file their response to Plaintiffs’ motion by on

or before December 30, 2020. Plaintiffs shall file any reply by on or before January 6, 2021.

        IT IS FURTHER ORDERED that the Stay of Proceedings is continued until the Court

renders a decision regarding Plaintiffs’ application.
        Case 1:19-cv-08910-VSB Document 75 Filed 12/16/20 Page 2 of 2




SO ORDERED.

Dated: December 16, 2020
       New York, New York

                                        ______________________
                                        Vernon S. Broderick
                                        United States District Judge




                                        2
